FILED

IN THE UNITED STATES DISTRICT COURT JUN 3 2018
FOR THE DISTRICT OF MONTANA Ce OS
BILLINGS DIVISION Billings

UNITED STATES OF AMERICA,
CR 18-119-BLG-SPW

Plaintiff,
VS. ORDER

LARAYNE D. LITTLEBIRD,

 

Defendant.

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that sentencing currently scheduled for
Thursday, July 11, 2019 at 9:30 a.m., is WACATED and reset to commence on
Thursday, July 18, 2019 at 3:30 p.m. in the James F. Battin U.S. Courthouse,
Billings, Montana.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this 3 (aay of June, 2019.

U.S. DISTRICT JUDGE
